DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 19 AUGUST 2020 has been considered for examination.  Current pending claims are Claims 1-7 and 10-16 and are considered on the merits below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 NOVEMBER 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  The claim ends in two periods (.).  One instance should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the loading module” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bottom part of the loading module” in line 4.  There is insufficient antecedent basis for this limitation in the claim, both ‘bottom part’ and ‘loading module’.  In the claim, ‘the bottom part’ is not yet positively claimed.   It is suggested by the Examiner that this should read ‘a bottom part of a loading module’. 
Claim 13 recites the limitation "the injection port”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the rim of a wheel" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the top surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1.
Applicant’s invention is drawn towards a device, a system. 
Regarding Claim 1, the reference ZHOU discloses a system, Figure 14, assembly 800, Column 27 line 8-41, for loading a sample into microwells of a microfabricated chip having a top surface defining an array of microwells, Figure 14, plate 890 has surface with plurality of wells, Column 27 line 8-41, comprising: a bottom part and a top part, Figure 14, plates 820/850 is top and base 880 is bottom, at least one of the bottom part and the top part including a cavity such that when the bottom part and the top part are assembled, Figure 14, cavity 888 in bottom part 880, an enclosed chamber is formed therebetween, Figure 14, assembly 800 is formed, the enclosed chamber is space between 880 and 820/850, the chamber being dimensioned and configured to accommodate a microfabricated chip, Figure 14, Column 27 line 8-41, and provided with at least one vacuum port which can be opened and closed, Figure 14, vacuum port  814, Column 28 line 1-6, where when the port is open the chamber is in fluid communication with an external vacuum line, Column 27 line 66 – Column 28 line 6.
Additional Disclosures Included are: Claim 2: wherein the system of claim 1, further comprising an injection port in fluid communication with the chamber for injecting a sample into the chamber, Figure 14, channel 852 in plate 850, Column 30 line 9-34.; Claim 3.
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOLOSA, US Patent 4,002,009, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 3.
Applicant’s invention is drawn towards a method. 
Regarding Claim 16, the reference TOLOSA discloses a method for sealing microwells of a microfabricated chip, abstract, applying a section of pressure sensitive tape as a cover over the surface of a test tray having a multiplicity of upwardly open wells, comprising: securing a sealing film on the rim of a wheel, Figure 1-5, roll 18 of sealing tape and axis of roller 23, Column 2 line 22-29; mounting a microfabricated chip on a mounting platform, Figure 1a, 3, tray 21 with open wells is mounted on horizontal surfaces 29 and 31, Column 2 line 58-Column 3 line 2; rotating the wheel against the top surface of the microfabricated chip while maintaining a predetermined pressure between the wheel and the microfabricated chip, Column 2 line 22-57, roll 18 with roller 26, under tension which prevents or smooths wrinkles, Figure 3, thereby transferring the sealing film on the top surface of the microfabricated chip, Column 2, line 22-56.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1.
Regarding Claim 4, the ZHOU reference discloses the claimed invention, but is silent in regards to wherein the system further comprising a clamp configured to apply pressure to the top part against the bottom part, the clamp installed on a base plate on which the bottom part is positioned.
However, ZHOU discloses a system, Figure 1, assembly 10, Column 10 line 10-15, which includes a clamp, Figure 1, fasteners 220 with posts 320, Column 15 line 21-30, that applies 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify ZHOU in Figure 14 with a clamp as seen in Figure 1 to ensure the system is gas and vapor tight.   
Regarding Claim 10, the reference ZHOU discloses the claimed invention, but is silent in regards to the diameter of each of the microwells to be about 25 m to about 500 m. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the size of the cavities or wells in the microtiter plate 890 to have a diameter to be about 25 m to about 500 m to hold a sample of a small amount for testing and analysis in addition to selecting the size of the microwells out of routine experimentation, W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claim 11, the reference ZHOU discloses the claimed invention, but is silent in regards to the surface density of the array of microwells is at least 750 microwells per cm2.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the surface density of the array of microwells is at least 750 microwells per cm2 to ensure a good seal on live samples within a well and to have a high density of samples being processed. 
Regarding Claim 12, the reference ZHOU discloses the claimed invention, but is silent in regards to wherein a distance between two neighboring microwells in the array of the microwells is less than 500 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the distance between two neighboring microwells in the array of the microwells is less than 500 m, so that a high density of samples are processed or analyzed at the same time. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1, and further in view of FRIEDMAN, US Patent 6,408,595 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 2.
Regarding Claim 5, the ZHOU reference discloses the claimed invention, but is silent in regards to a sealing module configured to apply a sealing film onto the top surface of the microfabricated chip.
FRIEDMAN discloses a system, Figure 1, Column 4 line 66 – Column 5 line 8, including a sealing module, Figure 1, roller 11, Column 4 line 66 – Column 5 line 15, configured to apply a sealing film, Column 1 line 13-20 and Column 4 line 66 – Column 5 line 8, cover seal is applied to top surface, onto the top surface of the microfabricated chip, Figure 1, Column 4 line 66 – Column 5 line 8, cover seal onto plate 35.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ZHOU to include a sealing module taught by FRIEDMAN to prevent evaporation of a sample contained within the microwells, Column 1 line 31-41.  
Additional Disclosures Included by the combination are: Claim 6: wherein the system of claim 5, wherein the sealing module comprising a wheel configured to carry a sealing film, Figure 1, wheel 11, Column 4 line 66 – Column 5 line 8.; and Claim 7: wherein the system of claim .  
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1, and further in view of GONG, US Publication No. 2016/0107159 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Application Publications Cite No. 1. 
Applicant’s invention is drawn towards a method. 
Regarding Claim 13, the ZHOU reference discloses a method for loading a liquid sample into microwells of a microfabricated chip having a top surface defining an array of microwells using the system of claim 1, see Rejection to Claim 1 above, Column 27 line 8-24, the method comprising: positioning the microfabricated chip, Figure 14, plate 890, on the bottom part of the loading module, Figure 14, part 880 is loaded into 820/850/880; closing the top part and the bottom part of the loading module to thereby form a chamber, Figure 14, chamber is considered to be space between 880 and 820/850 when assembled, enclosing the microfabricated chip, Column 27 line 8-24; connecting the vacuum port with a vacuum line, Figure 14, Column 27 line 66 – Column 28 line 6, port 814 is connected to vacuum pump; activating the vacuum line to create a vacuum in the chamber at a desired level, Column 27 line 66 – Column 28 line 6; injecting a liquid sample into the chamber via the injection port, Column 29 line 50-54, Column 30 line 9-25, sample is injected into well of chip 890 via a channel 852; closing the injection port, Figure 14, Column 27 
The ZHOU reference discloses the claimed invention, but is silent in regards to draining excess liquid from the chamber from the vacuum port.
The GONG reference discloses a method, Claim 20, [0017, 0066], Figure 2, 4A-D,  including draining excess liquid, Figure 4D, [0078, 0082], from a chamber using a vacuum port, [0077, 0078], Figure 4D. 
It would have been obvious to on having ordinary skill in the art before the effective date to modify the ZHOU reference with a step of draining excess liquid from the chamber from the vacuum port to properly fill the microfluidic chip to the desired amount.  
Additional Disclosures Included is: Claim 14: wherein the method of claim 13, further comprising: sealing the microwells of the microfabricated chip, GONG, Figure 4A-D, wells 110a-c, [0062].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU, US Patent 6,309,608 B1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 1, and further in view of GONG, US Publication No. 2016/0107159 A1, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Application Publications Cite No. 1., and further in view of TOLOSA, US Patent 4,002,009, submitted on the Information Disclosure Statement on 16 NOVEMBER 2020, US Patents Cite No. 3.
Regarding Claim 15, the combination of reference above suggests the claimed invention, but is silent in regards to securing a sealing film on the rim of a wheel; rotating the wheel against the top surface of the microfabricated chip while maintaining a predetermined pressure between 
The TOLOSA discloses a method, Column 2 line 16-21, including the steps of  securing a sealing film on the rim of a wheel, Figure 1-5, roll 18 of sealing tape and axis of roller 23, Column 2 line 22-29, rotating the wheel against the top surface of the microfabricated chip, tray 21, while maintaining a predetermined pressure between the wheel and the microfabricated chip, Column 2 line 22-57, roll 18 with roller 26, under tension which prevents or smooths wrinkles, Figure 3, thereby transferring the sealing film on the top surface of the microfabricated chip, Column 2, line 22-56. 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention of ZHOU with the step of sealing film on the rim of a wheel; rotating the wheel against the top surface of the microfabricated chip while maintaining a predetermined pressure between the wheel and the microfabricated chip, thereby transferring the sealing film on the top surface of the microfabricated chip as taught by TOLOSA to prevents or smooths wrinkles of the sealing film  and for creating smooth and continuous sealing across an entire length to prevent any evaporation or spilling of liquid samples.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 5,622,028 to HARP discloses a sealing device of a microfabricated chip and method of sealing the microfabricated chip.  
US Patent 7,018,589 B1 to ERDEN discloses a system for loading sample into microwells of a microfabricated chip, Figure 1-9, the microfabricated having a top surface defining an array 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797